DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Regarding the New Matter Rejection
Applicant submits the term "pneumatic" is well known to mean "containing or operated by air or gas under pressure" & “the Examiner should explain why he believes someone skilled in the art at the time the invention was filed would not have recognized that the inventor was in possession of knowledge or understanding that the first starting mode is a first pneumatic starting mode as the specification provides clear support that in the first starting mode, pressurized air supplied at an inlet of the flow path ultimately rotates of the drive shaft and the first rotor, making clear that the first starting mode is a first pneumatic starting mode. 
Examiner respectfully disagrees with the applicant. The specification does not describe any “first pneumatic starting mode”. The applicant makes the case that the first starting mode is “a first pneumatic starting mode”. Therefore, it is reasonable for the applicant to recite “first starting mode” instead of first pneumatic starting mode; the applicant then argues that the prior art cited does not teach a first pneumatic starting mode. 
The new matter rejection still maintained. 
Regarding the 102 Rejection
Smith '708 does not teach, among other things, "operating the S/G system as a starter in a first starting mode by kinetically driving a first rotor configured to be driven by pressurized air
As far as functioning as a starter, the electric machine 100 of Smith '708, at best, could be provided with a current at the first stator assembly 111 and the second stator assembly 112 that could then spin the first and second rotors 101, 102 to start engine 10, but the starting of engine 10 does not include "a first starting mode by kinetically driving a first rotor configured to be driven by pressurized air received at an inlet to generate current in a first set of windings in a first stator," as required by amended claim 15. 
Examiner respectfully disagrees with the applicant. The claim’s “first starting mode” is described in the claim as kinetically driving a first rotor configured to be driven by pressurized air received at an inlet to generate current in a first set of windings in a first stator. 
(I) Smith ‘708 discloses a turbomachine 10 (See FIG. 2:10, ¶ [0037]) where in the art a turbomachine would “be driven by pressurized air received at an inlet”); 
(II) Smith ‘708 discloses a first rotor 101, an inlet by 110 and a first set of windings in a first stator 111; and 
(III) the rotation of the first rotor 101 would generate current in the first stator 111.
Therefore, based on (I-III), Smith ‘708 reasonably discloses “a first starting mode by kinetically driving a first rotor [refer to II above] configured to be driven by pressurized air received at an inlet [refer to I above] to generate current in a first set of windings in a first stator [refer to III above]," as required by amended claim 15. 
Nowhere in the teachings of Smith '708 is the first rotor rotatably coupled to a drive shaft as required by amended claim 21. Nor does Smith '708 disclose "the S/G system is in a first pneumatic starting mode, pressurized air from a pressurized air source supplied at an inlet of the S/G system rotates the first rotor to generate current in the first set of windings in the first stator." As described above, no element of the electric machine 100 disclosed by Smith '708 is driven by pressurized air received at an inlet to generate current in a first set of windings during a pneumatic starting mode as required by amended claim 21. 
Examiner respectfully disagrees with the applicant. The claim’s “first pneumatic starting mode” is described in the claim as pressurized air from a pressurized air source supplied at an inlet of the S/G system rotates the first rotor to generate current in the first set of windings in the first stator.
(I-III), Smith '708 reasonably discloses “is driven by pressurized air received at an inlet [refer to II above] to generate current in a first set of windings [refer to III above] during a pneumatic starting mode” as required by amended claim 21.
Nowhere in the teachings of Smith '708 is the first rotor rotatably coupled to a drive shaft as required by amended claim 24. Nor does Smith '708 disclose "a S/G housing, wherein the S/G housing includes the first electric machine and the second electric machine, and wherein the S/G housing is apart from the engine." The Examiner points to a possible 'housing' for the electric machine 100 of Smith '708 in an annotation of FIG. 2 on P. 5 of the Office Action mailed July 21, 2021. Applicant would like to note that the 'housing' is not "apart from the engine," as required by amended claim 24, rather the 'housing' identified by the Examiner is completely contained within the engine 10. 
Examiner respectfully disagrees with the applicant. An electrical machine assembly (refer to rejected Claim 24) would be in a housing. As stated in Smith ¶ [0001], “a turbomachine having an electric machine assembly integrated”. Therefore, the electrical machine assembly integrated into the turbomachine would be reasonable to be interpreted as a housing.  Moreover, Smith discloses the S/G housing 100 is apart from the engine 10, meaning that 100 is “its own housing” apart from the engine 10. Likewise, applicant shows in FIG. 1 the engine 14 “apart” to the starter/generator system 10. Therefore, Smith discloses the electrical machine assembly 100 “apart” from the engine 10 as shown by the applicant. 
Claim Objections
Claims 9-11, 14 & 21 are objected to because the claims recite “S/G kinetic input/output shaft” and should recite S/G kinetic input/output shaft” appears to be regarded to element 44 as shown FIG. 3. However, the specification describes 44 as S/G kinetic input/output. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 3-4, 7-14 & 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 21, the recitation for “first pneumatic starting mode” is considered as new matter. The specification does not support any “first pneumatic starting mode” as claimed. 
Claims 3-5, 7-14 & 22 are rejected based on their dependency from Claim 21.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11, 15-18 & 26-27  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the recitation “wherein the second set of windings is selectably connected between the first set of windings and the S/G power output” is vague and indefinite. Applicant’s FIG. 3 shows the second set of windings 68, the first set of windings 58 and the S/G power output 46. Based on FIG. 3, 68 is not shown “between” 58 and 46. The second electric machine 62 overlies first electric machine 52 (as recited in Claim 3). 62 comprises windings 68 and 52 also comprises windings 58. Therefore, it appears that first set of windings 52 is selectively connected between second set of windings 62 and S/G power output 46, contrary to the recitation in claim 8 “the second set of windings 68 is selectably connected between the first set of windings 58 and the S/G power output 46
Claims 9-11 are rejected based on their dependency from Claim 8.
In Claim 15, the claim recites:
A method of operating a starter/generator (S/G) system, the method comprising: 	
(a) operating the S/G system as a starter in a first starting mode by kinetically driving a first rotor configured to be driven by pressurized air received at an inlet to generate current in a first set of windings in a first stator, supplying the generated current from the first set of windings to a second set of windings in a second stator to induce rotation of a second rotor that rotates a S/G system kinetic input/output to start an engine, wherein the first rotor and the second rotor are independently rotatable; and 
(b) operating the S/G system as a generator in a second generating mode by kinetically driving the S/G kinetic input/output to rotate the second rotor to generate current in the second set of windings that is supplied to a S/G power output.
	Operating the S/G system as a starter, the SECOND set or windings are supplied with current to induced rotation of a second rotor (refer to “a” above). Moreover, operating the S/G/ system as a generator, the SECOND set of windings generate current when the second rotor rotate (refer to “b” above). Therefore, it is unclear how the SECOND set of windings would be supplied with current (starter mode) as the same SECOND set of windings generate current (generator mode) since the SECOND set of windings cannot be supplied with current and generate current at the same time. 
Claims 16-18 & 26-27 are rejected based on their dependency from Claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-16, 18, 26-27, 21, 3-4, 7 & 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2019/0165708).
Regarding Claim 15, Smith discloses a method of operating a starter/generator (S/G) system [100] (FIG. 2-3 & ¶ [0063]; the electric machine 100 … may further include one or more of … a starter motor, an alternator/generator, a thermal management system (e.g., fuel, oil, hydraulic fluid, and/or air heat exchanger), or combinations thereof), the method comprising: 
operating the S/G system as a starter [¶ [0063]; the electric machine 100 … may include … one or more of a … a starter motor … or combinations thereof] in a first starting mode [during startup] by kinetically driving a first rotor [101] configured to be driven by pressurized air [A gas turbine engine generally includes a fan and a core arranged in flow … In operation, air is provided from the fan to an inlet of the compressor section where one or more axial compressors progressively compress the air until it reaches the combustion section” [see ¶ [0002]] received at an inlet [INLET] to generate current in a first set of windings [A: “First set of Windings” from 111] in a first stator [111], supplying the generated current from the first set of windings [A] to a second set of windings [B: “Second set of Windings from 112”] in a second stator [112] to induce rotation [The stator assembly 115 is configured to provide electrical communication between the first stator assembly 111 and the second stator assembly 112] of a second rotor [102] that rotates a S/G system kinetic input/output [120] to start an engine [In still other embodiments, the embodiments of the method 1000 may be utilized to control a rotational speed of the first rotatable component 110 or the second rotatable component 120 during startup (e.g., initial rotation to provide air for ignition)], wherein the first rotor [101] and the second rotor [102] are independently rotatable [101 is “independently rotatable” by  110 & 102 is “independently rotatable” by 120] (Annotated FIG Below for FIG. 2, ¶ [0040], ¶ [0042]); and
operating the S/G system as a generator [¶ [0063]; the electric machine 100 … a starter motor, an alternator/generator … or combinations thereof] in a second generating mode [1012, 1022] by kinetically driving the S/G kinetic input/output [120] to rotate the second rotor [102] to generate current in the second set of windings [B] that is supplied to a S/G power output [power conditions] (FIG. 2-3 & ¶ [0054]).

    PNG
    media_image1.png
    745
    1360
    media_image1.png
    Greyscale

Regarding Claim 16, Smith discloses the method of claim 15 [see rejected Claim 15].
Smith discloses wherein operating in the second generating mode [1012, 1022] occurs after starting the engine [For example, the engine 10 coupled to an aircraft may operate at a minimum steady state second speed of the second rotatable component 120 (i.e., minimum steady state speed following startup or ignition of the engine 10) such that the engine 10 produces power] (FIG. 3, ¶ [0049]).
Regarding Claim 18, Smith discloses the method of claim 15 [see rejected Claim 15].
Smith discloses wherein, when operating in the first starting mode [during startup of the engine 10], supplying current generated in the first set of windings [A] further includes supplying additional current to the second set of windings [B] from an electrical power source to further induce the rotation of the second rotor [102] (FIG. 2-3: 1015, 1014, 1028).
Regarding Claim 26, Smith discloses the method of claim 15 [see rejected Claim 15].
Smith discloses wherein the first rotor [101] is rotatably coupled to a drive shaft [DRIVE SHAFT] and the pressurized air [10 is a turbomachine and turbomachines “pressurized air”] received at the inlet [INLET] rotates the first rotor [101] via the drive shaft [DRIVE SHAF] (Annotated FIG above for FIG. 2, ¶ [0031]).

Regarding Claim 27, Smith discloses the method of claim 26 [see rejected Claim 26].
Smith discloses wherein the S/G kinetic input/output [120] is rotatably independent of the drive shaft [120 is “rotatably” by the SHAFT for 102 and therefore 120 is “rotatably independent” from the DRIVE SHAFT] (Annotated FIG above for FIG. 2). 
Regarding Claim 21, Smith discloses a starter/generator (S/G) system [100] for an engine [10], the S/G system [100] (FIG. 2-3; Also refer to Rejected Claim 15) comprising: 
a first electric machine having a first rotor [102] rotatably coupled to a drive shaft [SHAFT for 102] and rotatable relative to a first stator [112], the first stator [112] having a first set of windings [stators comprises windings] (FIG. Below for FIG. 2 & ¶ [0040]); 
wherein when the S/G system [100] is in a first pneumatic starting mode, pressurized air from a pressurized air source [10 is a turbomachine and turbomachines “pressurized air”] supplied at an inlet [INLET] of the S/G system [100] rotates the first rotor [102] to generate current in the first set of windings  in the first stator [112] (FIG. 2-3, Abstract; The method includes adjusting a first load at a first rotor assembly of the electric machine electrically coupled to the first rotatable component such that a first speed of the first rotatable component is increased or decreased based on an engine condition and the first load; adjusting a second load at a second rotor assembly of the electric machine electrically coupled to the second rotatable component such that a second speed of the second rotatable component is decreased or increased based on the engine condition and the second load; and transferring electrical energy generated from at least one of the first rotatable component or the second rotatable component);
a second electric machine having a second rotor [101] rotatable relative to a second stator [111] and, the second stator [111] fixed relative to the first stator [112], the second stator [111] having a second set of windings [stators comprises windings] (FIG. 2 & ¶ [0040]); 
a S/G housing [electric machine assembly], wherein the S/G housing [electric machine assembly] includes the first electric machine and the second electric machine [electric machine assembly includes the first and second electric machine] (Claim 14, Annotated FIG. Below, FIG. 2); 

[DRIVE SHAFT] rotationally coupled with the second rotor [101], wherein the S/G kinetic input/output shaft [DRIVE SHAFT] is adapted to supply a kinetic output [kinetic output to 110] to the engine in the first pneumatic starting mode [the method 1000 may be utilized to control a rotational speed of the first rotatable component 110 or the second rotatable component 120 during startup] (Claim 2-3 & ¶ [0054]), wherein drive shaft [SHAFT for 102] and the S/G kinetic input/output shaft [DRIVE SHAFT] independently rotate [101 is “independently rotatable” by  110 & 102 is “independently rotatable” by 120] (Annotated FIG Below for FIG. 2, ¶ [0040], ¶ [0042]), and 
an S/G power output electrically connected with the second set of windings (FIG. 2-3 & ¶ [0042]; The stator assembly 115 is configured to provide electrical communication between the first stator assembly 111 and the second stator assembly 112).

    PNG
    media_image1.png
    745
    1360
    media_image1.png
    Greyscale

Regarding Claim 3, Smith discloses the S/G system of claim 21 [see rejected Claim 21].
Smith discloses wherein the second electric machine at least partially axially overlies the first electric machine (FIG. 2 illustrates “the second electric machine” (refer to ii) at least partially axially overlies “the first electric machine” (refer to i)).  


Regarding Claim 4, Smith discloses the S/G system of claim 3 [see rejected Claim 3].
Smith discloses wherein the first electric machine and the second electric machine are coaxial (FIG. 2 illustrates “the first electric machine and the second electric machine are coaxial” as similarly illustrated in the present invention’s FIG. 2).   
Regarding Claim 7, Smith discloses the S/G system of claim 21 [see rejected Claim 21].
Smith discloses wherein the kinetic source is a turbine [turbomachine] and the S/G system is an air turbine starter/generator [refer to rejected claim 21] (FIG. 2-3 & Abstract).  
Regarding Claim 24, Smith discloses a starter/generator (S/G) system [100] for an engine [10] (FIG. 2-3; Also refer to Rejected Claim 15 & 21), the S/G system comprising: 
a first electric machine having a first rotor [101] rotatable relative to a first stator [111], the first rotor [101] rotatably coupled to a drive shaft [DRIVE SHAFT] and the first stator [111] having a first set of windings [stators comprises windings] (FIG. 2-3 & ¶ [0042]); 
a second electric machine having a second rotor [102] rotatable relative to a second stator [112] and independently rotatable relative [because of 120] to the first stator [111], the second stator [112] fixed relative to the first stator [111], the second stator [112] having a second set of windings [stators comprises windings] (FIG. 2-3 & ¶ [0042]);
a S/G housing [electric machine assembly], wherein the S/G housing [electric machine assembly], includes the first electric machine and the second electric machine [electric machine assembly includes the first and second machine] (Annotated FIG. Below for FIG. 2, ¶ [0040]), and wherein the S/G housing [electric machine assembly] is apart from the engine [10] (FIG. 2, ¶ [0001]; more particularly, to a turbomachine having an electric machine assembly integrated at least partially therein, and methods for operation of the turbomachine); 
an S/G kinetic input/output [120] rotationally coupled with the second rotor [102], wherein the S/G kinetic input/output [120] is adapted to supply a kinetic output to the engine when the S/G system is operable as a starter  OR [1012, 1022] (FIG. 2-3 & ¶ [0054]; the embodiments of the method 1000 may be utilized to control a rotational speed of the first rotatable component 110 or the second rotatable component 120 during startup); and
[B] (FIG. 2-3 & ¶ [0042]; The stator assembly 115 is configured to provide electrical communication between the first stator assembly 111 and the second stator assembly 112).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0165708) according to claim 21 and in further view of Qu (US 2008/0174194).
Regarding Claim 12, Smith discloses the S/G system of claim 21 [see rejected Claim 21].
Smith does not disclose wherein at least one of the first rotor or the second rotor is a permanent magnet rotor.  
Qu discloses wherein at least one of the first rotor [72] or the second rotor [76] is a permanent magnet rotor [by incorporating 74, 75] (FIG. 3 & ¶ [0036]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Qu’s teachings into Smith’s system. One would be motivated to do so to provide excitation for the windings associated with the stator as the magnets are rotated by the rotors.
Regarding Claim 13, Smith discloses the S/G system of claim 21 [see rejected Claim 21].
Smith discloses wherein at least one of the first stator [111] or the second stator [112] (FIG. 2).
Smith does not disclose a three-phase stator winding or a six-phase stator winding.
Qu teaches stator windings [65, 67] & “The numbers of pole, slots, and phases for the inner and outer machines may vary, depending on the particular electrical power requirements. Further, the two sides can be configured and optimized independently” (FIG. 3 & ¶ [0036]).
One of ordinary skilled in the art would recognize that by incorporating Qu’s teachings into Smith’s system. Smith modified by Qu discloses “can selectably operate [as disclosed by Smith] with a three-phase stator winding or a six-phase stator winding [as describe by Qu]”.  
Qu’s teachings into Smith’s system. One would be motivated to do so both stators can be configured and optimize indecently as configured.
Regarding Claim 14, Smith discloses and Qu disclose the S/G system of claim 13 [see rejected Claim 13].
Similarly to rejected claim 13:
Smith discloses wherein at least one of the first stator [111] or the second stator [112] (FIG. 2).
Qu teaches stator windings [65, 67] & “The numbers of pole, slots, and phases for the inner and outer machines may vary, depending on the particular electrical power requirements. Further, the two sides can be configured and optimized independently” (FIG. 3 & ¶ [0036]).
One of ordinary skilled in the art would recognize that by incorporating Qu’s teachings into Smith’s system. Smith modified by Qu discloses “can selectably operate [as disclosed by Smith] with the six-phase stator winding during a first starting mode [as describe by Qu]”, and wherein operating with the six-phase stator winding generates greater torque on the S/G kinetic input/output, compared with operating with the three-phase stator winding.  
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Qu’s teachings into Smith’s system. One would be motivated to do so both stators can be configured and optimize indecently as configured.
Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0165708) according to claim 15 and in further view of Anghel (US 2011/0241465).
Regarding Claim 17, Smith disclose the method of claim 15 [see rejected Claim 15].
Smith discloses further comprising, when operating in the first starting mode (Refer to rejected claims 15 & 18).
Smith does not discloses “controllably supplying current generated in the first set of windings to an exciter for controllably exciting the rotation of the second rotor”.
Anghel teaches controllably supplying current generated in the first set of windings to an exciter for controllably exciting the rotation of the second rotor (FIG. 2 & ¶ [0024]; The exciter armature winding 42-2 may be configured so that it delivers three-phase AC power to rectifying diodes 23 so that DC excitation current may be supplied to the main field windings 42-4... The diode bridge may interconnect the exciter armature winding 42-2 to the main field windings 42-4. Attachment of the diodes 23 to the inner side 22-12-2 may be advantageous because centrifugal force associated with rotation of the rotor 42 may act to stabilize positioning of the diodes 23).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Anghel’s teachings into Smith’s system. One would be motivated to do so both stators can be configured and optimize independently as configured.
Claims 5 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2019/0165708) according to claim 4 (for Claim 5) & 21 (Claim 22) and in further view of Makiyama (US 2011/0062817).
Regarding Claim 5, Smith discloses the S/G system of claim 4 [see rejected Claim 4].
Smith discloses the first electric machine [102 & 112 combined] from the second electric machine [101 & 111 combined] (FIG. 2).
Smith does not disclose a magnetic shield.
Makiyama teaches a magnetic shield [130] (FIG. 8).
One of ordinary skilled in the art would recognize that incorporating Makiyama’s magnetic shied into Smith’s system would radially separates Smith’s first electric machine [101 & 111 combined] from the second electric machine [102 & 112 combined].
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Makiyama teachings into Smith’s system. One would be motivated to do so to provide to reduce unnecessary electrical interference as configured.
Regarding Claim 22, Smith discloses the S/G system of claim 21 [see rejected Claim 21].
Smith does not disclose a magnetic shield.
Makiyama teaches a magnetic shield [130] (FIG. 8).
One of ordinary skilled in the art would recognize that incorporating Makiyama’s magnetic shied into Smith’s system would radially separates Smith’s first electric machine [101 & 111 combined] from the second electric machine [102 & 112 combined].
Makiyama teachings into Smith’s system. One would be motivated to do so to provide to reduce unnecessary electrical interference as configured.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPH ORTEGA/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832